Citation Nr: 0714821	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  00-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 2000, the veteran testified at a personal hearing at 
the RO.

In August 2006, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The veteran's right shoulder condition does not manifest 
in ankylosis of scapulohumeral articulation, limitation of 
motion of the arm to midway between side and shoulder level, 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements, or malunion of the humerus with marked deformity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a right shoulder condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in April 2002 and August 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence.  The August 2006 letter 
also provided notice of the information and evidence needed 
to establish a disability rating and an effective date for 
the disability on appeal.  The claim was last readjudicated 
in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and records from the Social 
Security Administration (SSA).  

In a November 2006 letter, sent to the veteran's latest 
address of record, the RO informed the veteran of the 
consequences of failing to report for a scheduled VA 
examination, i.e., that his appeal shall be rated based on 
the evidence of record.  This letter was not returned as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (holding "that the law requires only that VA mail 
notice and then presume the regularity of the administrative 
process 'in the absence of clear evidence to the 
contrary'").  Thus, the Board observes that the veteran has 
been notified of the consequences of failing to report for a 
scheduled VA examination.

The record then reflects that the Northport VA Medical Center 
(VAMC) sent a letter to the veteran notifying him of a 
scheduled VA examination.  The record shows that he did not 
report to the examination.  Furthermore, the record does not 
show that he contacted the VAMC to reschedule.  In this 
regard, the Board observes that VA's duty to assist is not a 
one-way street; the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Thus, the Board observes that VA 
has made reasonable efforts to afford the veteran a 
contemporaneous VA examination in conjunction with this 
appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

As discussed earlier, the veteran failed to report to a 
scheduled VA examination that might have provided insight 
into the current severity of his right shoulder condition.  
His failure to cooperate with VA has made it impossible to 
obtain the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, 1 
Vet. App. at 193.  However, as the veteran did report to two 
earlier VA examinations, the Board will proceed with the 
claim based on the evidence of record.  See 38 C.F.R. § 3.655 
(2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his contentions, service medical 
records, SSA records, VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for impingement syndrome of the right 
shoulder with right acromioclavicular joint osteoarthritis 
has been in effect since 1979.  The veteran's right shoulder 
condition is currently evaluated as 20 percent disabling 
under Diagnostic Code 5202-5201, 38 C.F.R. § 4.71a (2006).  

The Board observes that the veteran is right hand dominant 
and thus only the criteria regarding the major extremity will 
be discussed.

Under Diagnostic Code 5201, a 40 percent rating is warranted 
for limitation of motion of the arm to 25 degrees from the 
side.  A 30 percent rating is warranted for limitation of 
motion of the arm to midway between the side and shoulder 
level.  A 20 percent rating is warranted for limitation of 
motion of the arm at shoulder level.

Under Diagnostic Code 5202, an 80 percent rating is warranted 
for loss of head of the humerus (flail shoulder).  A 60 
percent rating is warranted for nonunion of the humerus 
(false flail joint).  A 50 percent rating is warranted for 
fibrous union of the humerus.  A 30 percent rating is 
warranted for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, or malunion of the humerus with marked 
deformity.  A 20 percent rating is warranted for recurrent 
dislocation of the humerus at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level, or malunion of the humerus with moderate deformity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

After review, the Board finds that the preponderance of the 
evidence is against a finding for an increased rating for the 
veteran's right shoulder condition.  In support of this 
finding, the Board notes the following evidence of record.

A November 1998 VA X-ray report of the right shoulder 
reflects no fracture or dislocation, and no evidence of 
calcific tendonitis.  Spurring of the inferior aspect of the 
acromioclavicular joint was noted.  A December 1998 VA 
treatment note reflects abduction to 135 degrees, forward 
elevation (flexion) to 150 degrees, and external and internal 
rotation to 90 degrees.

A February 1999 range of motion chart reflects abduction to 
90 degrees, forward elevation to 160 degrees, adduction to 60 
degrees, and internal rotation to 60 degrees.

A March 1999 VA examination report reflects abduction to 85 
degrees, forward elevation to 115 degrees, extension to 30 
degrees, and internal and external rotation to 80 degrees.

An April 1999 VA MRI report reflects that the MRI was limited 
but that findings were more consistent with impingement 
syndrome and that repeat imaging was suggested if clinical 
suspicion of rotator cuff tear was high.

A May 1999 employment medical record reflects abduction to 30 
degrees and forward elevation to 45 degrees.

A July 1999 VA treatment note reflects full range of motion 
of the right shoulder.  Another July 1999 VA treatment note 
reflects abduction to 130 degrees and forward elevation to 
150 degrees.

A July 1999 SSA medical record reflects abduction to 90 
degrees.  The record also reflects no gross neurological 
change in the shoulder area and minimal loss of sensation.

An August 1999 VA treatment note reflects abduction to 90 
degrees, forward elevation to 160 degrees, and internal and 
external rotation to 60 degrees.

An October 1999 SSA medical consultation review reflects 
abduction to 90 degrees, forward elevation to 160 degrees, 
adduction to 60 degrees, and internal rotation to 60 degrees.

A December 1999 private medical record reflects that the 
veteran underwent a right shoulder arthroscopy with 
acromioplasty, distal clavicle resection, and rotator cuff 
debridement.

A June 2000 VA examination report reflects the following 
range of motion of the right shoulder: abduction to 90 
degrees, forward elevation to 100 degrees, extension to 60 
degrees, adduction to 35 degrees, external rotation to 15 
degrees, and full internal rotation.  The report also 
reflects the veteran's statement that his range of motion had 
increased following the above surgery.  Lastly, the report 
noted that deep tendon reflexes of the upper extremities were 
2+ bilaterally and that neurovascular was grossly intact.

A March 2003 VA examination report for a different condition 
reflects 5/5 motor strength in the upper extremities.  

Given the above, the Board finds that the totality of the 
evidence shows that the veteran's right shoulder condition 
primarily manifests in limitation of motion of the arm at 
shoulder level or better.  Thus, his disability more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5201.  The Board notes the two findings of 
abduction limited to 85 degrees and 30 degrees.  However, the 
Board observes the veteran's statement at the June 2000 VA 
examination that his range of motion has increased since the 
December 1999 surgery.  In this regard, both of the above 
findings were made prior to that surgery.  Furthermore, the 
Board points to the finding of 90 degrees of abduction in the 
June 2000 VA examination report, which provides the most 
recent range of motion findings of record.  See Francisco, 7 
Vet. App. at 58.  As noted above, the veteran failed to 
report for the VA examination scheduled in November 2006.

The Board also notes the veteran's complaints of pain and 
weakness; however, the Board reiterates that this disability 
is evaluated based on limitation of motion due to pain.  
Given the range of motion findings of record, which are more 
consistent with either a 20 percent or noncompensable rating, 
a rating in excess of 20 percent is not appropriate.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
The evaluation assigned adequately reflects his complaints of 
pain and functional impairment.

In addition, the record fails to show that the veteran's 
right shoulder condition is reflective of recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or 
malunion of the humerus with marked deformity.  Thus, a 
higher rating is not warranted under Diagnostic Code 5202.

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board also notes that the veteran has been granted a 
temporary total evaluation for surgical treatment of his 
right shoulder condition for the period from December 17, 
1999, to January 31, 2000.  In this regard, the Board 
observes that the above analysis covers both periods prior to 
and since the temporary total evaluation.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes the veteran's contention that he has 
not been able to work since March 1998.  However, the Board 
observes that he has other nonservice-connected disabilities 
that interfere with his employability, especially a 
psychiatric disability.  Here, the Board again notes that the 
veteran's failure to report to a VA examination has made it 
impossible to determine the current interference with 
employability of his right shoulder condition.  Thus, the 
Board observes that his disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

An increased rating for a right shoulder condition is denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


